Title: To George Washington from William Archibald McCrea, 9 April 1792
From: McCrea, William Archibald
To: Washington, George



Sir,
Philadelphia April 9th 1792.

It was with doubtfull though respectful Solicitude, that I took the Liberty to address your Excellency, on the 26th Ulto requesting an appointment to the Office of Treasurer of the Mint.
Having since been informed that I could not have that Honor conferred on me, but that your Excellency has been pleased to signify a Willingness that I should have an appointment, in the line of my Profession, that of Surgeons Mate, in the Military Establishment of the United States, I therefore again Humbly beg leave to trouble you with this Letter.
The Peculiarity of my Situation, occasioned by the Losses I

have sustained by the Burning of my House, my removal from Newark to Pencader, and my being thrown out of Business, as I Theretofore mentioned, induced me to think of Publick Employment.
Though there is great Desparity in the two Offices yet considering that I am now out of Business, that it is my Duty to provide for my Family, that this is a Business to which I have been Educated, and in which I feel a consciousness I can give satisfaction, and Humbly hoping, should my Conduct be such as to merit approbation & Confidence, as I intend it shall, that if a Vacancy should happen, by resignation or otherwise, which would give opportunity to my rising a grade higher, that your Excellency will favour me with your Patronage, as much as you shall think I merit it, I will, if favoured with the appointment, chearfully undertake to discharge the Duties of it, to the best of my Abilities, gratefully acknowledging your goodness in Patronizing me, and promising to do all in my pow’r to compensate it by a faithfull Discharge of my Duty. I am, Sir, with the Highest Sentiments of respectfull Esteem, Your Excellency’s most Obedient and most Humble Servant

Wm Mc:Crea

